Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 1 of 28 PageID 978




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

CHRISTINE HUNSAKER,

        Plaintiff,

v.                                                       CASE NO. 6:18-CV-1996-ORL-22DCI

FOUNDATION PARTNERS GROUP,
LLC,

      Defendant.
______________________________________/

           DEFENDANT FOUNDATION PARTNERS GROUP, LLC’S MOTION
             FOR SUMMARY JUDGMENT AND MEMORANDUM OF LAW

        DEFENDANT FOUNDATION PARTNERS GROUP, LLC (“FPG” or “Defendant”)

hereby moves this Court for an Order granting summary judgment to Defendant as to each claim

pled by Plaintiff CHRISTINE HUNSAKER (“Hunsaker” or “Plaintiff”) in the Complaint (Dkt. 1).

In support thereof, Defendant submits the following Memorandum of Law.

I.      STATEMENT OF UNDISPUTED FACTS

        FPG owns funeral homes, crematories, and cemeteries throughout the United States. (Dkt.

1, ¶13).1 In 2017, FPG was in search of a Chief Operating Officer (“COO”) to lead and oversee

its field operations, sales, and marketing, and anticipated, as part of its succession planning, that

the right candidate would eventually fill the role of Chief Executive Officer (“CEO”) upon the

retirement of current CEO Robert “Bob” Bukala. (Bukala 95:13-17). Plaintiff, a longtime funeral

services professional, was introduced to FPG as a COO candidate by Chris Hamiel, an FPG



1
  All citations to the deposition testimony will be in the format “Last Name Page:Line.” Citations to
Plaintiff’s deposition testimony will be in the format of “Pl. Page:Line.” Citations to deposition exhibits
will be in the form of “Last Name (or Pl.) Ex. X.” Citations to Declarations will be in the format “Last
Name Dec., ¶X.”
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 2 of 28 PageID 979




employee and Plaintiff’s former colleague. (Bukala 86:3-11; Hamiel Dec., ¶3). Hamiel told

Bukala that Plaintiff was difficult to work with and had some conflicts in her previous roles, but

could get results for FPG. (Bukala 86:12-17; Hamiel Dec., ¶3).

       A.      Bukala Hires Plaintiff Against the Urging of FPG’s Senior Leaders and An
               Independent Executive Consultant.

       Bukala was impressed by Plaintiff’s experience and contacted her to discuss the position

in early July 2017. (Pl. 16:2-20; Bukala Dec., ¶3). In August, he invited Plaintiff to FPG’s

corporate headquarters in Orlando, Florida to meet with members of the Company’s Senior

Leadership Team. (Pl. 23:22-24:22; Bukala Dec., ¶4). Plaintiff also interviewed by telephone with

certain FPG employees and with FPG Board Member Kevin McAllister (“McAllister”).

(Farnstrom 54:4-14, 55:15-25; Clark 69:8-70:25; Pl. 154:8-19).

       After meeting Plaintiff, both male and female members of the Senior Leadership Team

expressed concerns to Bukala about Plaintiff’s interpersonal skills and questioned whether she

would be a good fit for the company; all but one urged Bukala not to hire Plaintiff. (Bukala Dec.,

¶4). Julie Judge, head of Human Resources, strongly recommended that Bukala not hire Plaintiff,

as Judge did not think Plaintiff would be a good cultural fit, and she did not think that Plaintiff had

the temperament of a COO and eventual successor to the CEO. (Judge 184:6-8; Judge Dec., ¶3).

       FPG engaged a third-party consultant, ghSmart, to conduct an executive assessment of

Plaintiff. Its consultant Kimberly Powell (“Powell”), who has performed hundreds of such

assessments, including for FPG and its parent company, performed the assessment. (Powell 9:17-

20; 71:10-17).     Powell found Plaintiff to have a dictatorial leadership style, lacking in

professionalism, filters, and thoughtful analysis. (Powell 27:17-24; Powell Ex. 1, p. 5). She rated

Plaintiff a “B” candidate, and in a detailed report recommended that Bukala not hire Plaintiff,

stating: “While her results are undeniable, her style will create broken glass. That, together with



                                                  2
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 3 of 28 PageID 980




a lack of analytic orientation, leads us to suggest you continue to seek an A player COO for the

given scorecard.” (Powell 22:5-19; Powell Ex. 1, p. 1).

       Despite the opposition, Bukala decided to hire Plaintiff. (Bukala Dec., ¶5). He believed

that the upside opportunity from Plaintiff’s potential contributions to the company would offset

the risks associated with her hire, and thought he could manage the behavioral concerns raised by

Powell and other leaders. (Bukala 93:25-94:3; 103:10-21; Bukala Dec., ¶5). Bukala selected

Plaintiff over several male candidates and assigned her the operations functions that were then

being handled by a male employee (Jim Ford). (Bukala 71:12-72:8; 92:5-7; 93:17-18).

       B.      Plaintiff Clashes Almost Immediately with Colleagues and Bukala.

       Plaintiff commenced working for FPG in October 2017. At her request, she was not

required to relocate to Orlando, but was expected to spend one week per month in Orlando and the

remainder of her time visiting FPG locations or at her home office in Atlanta, Georgia. (Bukala

Dec., ¶6). As COO, Plaintiff oversaw all of FPG’s funeral homes, crematories, and cemeteries,

including the condition and safety of those facilities and their equipment. (Pl. 58:12-60:22; Pl. Ex.

8). Area Vice Presidents (AVPs) Chris Hamiel, Ben Farnstrom, and Andrew Clark reported to

her. (Pl. 60:23-61:5).

               1.        Plaintiff Lies to Judge and Other Executives about Charette Offer.

       Plaintiff recruited Ron Charette (“Charette”), a former colleague and long-time friend, to

join FPG as Vice President of Sales. (Pl. 101:22-102:5). She told Judge that Bukala had authorized

an offer for Charette with a compensation package in excess of $500,000. (Judge Dec., ¶4). An

offer of this amount would have made Charette the highest paid individual at FPG and required

the approval of the compensation committee of FPG’s Board. Id. Judge scheduled a meeting

between Plaintiff, Mike Doyle (VP of Revenue) and Richard Benton (CFO) to discuss the offer,

during which Plaintiff repeated multiple times that Bukala had approved the offer terms for


                                                 3
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 4 of 28 PageID 981




Charette. (Judge Dec., ¶¶5-6). Judge, Doyle, and Benton determined that they should confirm the

offer terms directly with Bukala. (Judge Dec., ¶7). Doyle called Bukala, who confirmed that he

had never approved the terms Plaintiff had represented to them. (Bukala 296:16-297:2; 298:15-22;

Judge Dec., ¶7).

               2.     Plaintiff Misbehaves at Board Meeting, Embarrassing Bukala.

       On November 9, 2017, Plaintiff attended FPG’s quarterly Board of Directors meeting,

which was most Board members’ introduction to Plaintiff. (Bukala Dec., ¶9; McAllister Dec., ¶3).

Throughout the meeting, Plaintiff bragged constantly about herself and her industry expertise,

announcing she was “the best cremationist” in the country, and interrupted and talked over the

other presenters. (Bukala Dec., ¶9; Judge Dec., ¶8). During a discussion about strategic priorities

for 2018, Plaintiff projected an increase in FPG’s annual preneed sales backlog to 6-times annual

revenue, yet when probed for more details, she offered no data, statistics or a game plan to back

up her projections, and merely spoke generally of developing a robust sales program. (Bukala

Dec., ¶¶9-10). Plaintiff’s behavior at the Board meeting was so embarrassing and disturbing that

Bukala asked Plaintiff to step outside of the room and urged her to stop, telling her not to make

promises on which she could not deliver and to stop grandstanding.2 (Bukala Dec., ¶10).

               3.     Plaintiff Disparages FPG’s Travel Policies.

       During a meeting the week of October 16, 2017, Plaintiff told Kristina Martín (“Martín”),

FPG’s Manager of Business Support, that she only flies first class; Martín told Plaintiff that FPG

policy permits only coach and economy domestic travel. (Martin Dec., ¶3). Plaintiff ignored the

policy and subsequently booked first class travel. (Pl. 72:23-73:1). When Bukala learned that




2
 After the Board meeting, McAllister met privately with Bukala to share his serious concerns about
Plaintiff’s behavior. (McAllister Dec., ¶4).


                                                4
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 5 of 28 PageID 982




Plaintiff was booking travel in violation of company policy, he reminded her of this policy. (Id.;

Bukala Dec., ¶8). Plaintiff argued with Bukala, claiming it violated his prior assurance that she

could travel first class. (Pl. 72:1-73:11; Bukala Dec., ¶8). Plaintiff testified that she would not

have taken the job with FPG if she had known she would have to fly coach and “ride by the toilet

[her] whole career.” (Pl. 73:3-7; 75:23-25). Bukala made a special exception for Plaintiff to fly

economy comfort, where offered. (Pl. 84:7-15; Pl. Ex. 17).

       On November 15, 2017, FPG convened a call for leaders and managers to announce its

partnership with Gant, a business travel management company. (Martin Dec., ¶4; Judge Dec., ¶9).

Plaintiff quickly began disrupting the call, complaining that she did not approve of the travel

program because it would require her and other employees to stay in “fleabag motels” that were

unsafe and unsanitary. (Martin Dec., ¶¶5-6; Judge Dec., ¶9; Bukala Dec., ¶13). Bukala, again, had

to intervene to stop Plaintiff’s outbursts, and he later counseled Plaintiff that her conduct on the

call was highly inappropriate and that she could have directed her concerns about the travel

program to him offline. (Bukala Dec., ¶13).

               4.      Bukala Receives More Complaints about Plaintiff, Who Fails to Follow
                       Through on Deliverables and Disparages FPG and Bukala.

       Bukala continued to receive negative feedback about Plaintiff from senior leaders. (Bukala

291:25-292:2). Initially, he tried to encourage them to give Plaintiff more time to adjust to FPG;

however, the complaints did not abate. (Bukala 293:2-4). In addition to Judge, Mike Doyle, Scott

Ankerholz, Audrey Houck, and Richard Benton each also complained about Plaintiff. (Bukala

291:4-10). Three female employees complained to Judge about Plaintiff’s conduct on weekly calls

between Human Resources and the operations team. (Judge 148:12-149:5). The employees were

uncomfortable with Plaintiff referring to herself as “Big Mama” and to her direct reports as her

“boys.” (Judge 149:16-17); (Pl. 91:9-12). One employee also complained to Judge that Plaintiff



                                                 5
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 6 of 28 PageID 983




was not modeling the values of relationship and FPG’s five unique truths in the way she spoke to

her team. (Judge 149:19-150:4).

          In November 2017, Bukala was compelled to intervene again and speak with Plaintiff after

she circulated an overtly aggressive and hostile email attacking an advertising campaign and the

marketing department’s decision making. (Bukala Dec., ¶14). Bukala responded to Plaintiff’s

email, asking her not to jump to conclusions without the facts, make unwarranted assumptions

about her colleagues, and respond in such a divisive, unproductive manner. (Pl. Ex. 14; Bukala

Dec., ¶14).

          After making only a few trips to FPG markets, Plaintiff informed Bukala in front of other

employees that FPG needed to replace at least sixty to seventy percent of its retorts3 and purchase

state of the art new equipment. (Pl. 181:2-183:8; Bukala 143:6-13; 147:3-19; Bukala Dec., ¶15;

Hamiel Dec., ¶8.). When Bukala asked Plaintiff for the basis of her conclusion, she replied that

some of the retorts were old and should be replaced. (Bukala Dec., ¶15). Bukala told Plaintiff

that, before the company could consider such an expensive multimillion dollar proposition, she

would need to perform a detailed audit of the retorts. (Bukala 143:17-22; 144:14-21; Bukala Dec.,

¶15; Hamiel Dec., ¶¶8, 14).

          Plaintiff subsequently provided only a list of crematory equipment owned by FPG and its

age, but did not provide information about repairs, maintenance, condition, or safety. (Bukala

145:4-14). The information provided was not enough to assess whether hundreds of thousands of

dollars should be incurred to replace each retort, so Bukala again requested that Plaintiff provide

a detailed audit. (Id; 150:14-23). Plaintiff never provided the data requested. (Bukala 143:18-22;

144:14-145:14; Bukala Dec., ¶15).


3
    A retort is an industrial furnace used to cremate bodies. (Pl. 59:20-60:1).


                                                        6
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 7 of 28 PageID 984




          In meetings to discuss matters within the scope of her responsibility, Plaintiff often was

unprepared and unfocused. (Bukala Dec., ¶16; Judge Dec., ¶10). When Bukala asked Plaintiff

what she would do to end 2017 on a strong note, Plaintiff had no response and said she had not yet

had time to fix anything. (Bukala Dec., ¶16; Judge Dec., ¶10). In a meeting with other FPG

executives to discuss preneed sales and a new sales compensation and commissions proposal,

Plaintiff had no plans and provided no meaningful input. (Judge Dec., ¶10).

          Plaintiff regularly denigrated FPG’s business and culture. She criticized the number of

direct reports under the AVPs, telling Judge “One ass can only ride one saddle.” (Pl. 88:8-9; 88:24-

89:5-7). She criticized the company’s sales performance, which she described as “on its knees.”

(Pl. 101:20-102:5). She criticized the number of conference calls FPG scheduled and the number

of emails that FPG employees exchanged. (Pl. 132:17-19; 139:2-25; 230:13-17; 232:11-17;

Hamiel Dec., ¶13; Bukala Dec., ¶7). Judge tried to speak to Plaintiff regarding her unwillingness

to read and respond to company emails, as Plaintiff’s failure to approve an email had caused

bonuses for her team to be delayed. (Judge 101:11-102:4). Plaintiff criticized FPG’s acquisition

strategy and told Bukala that the company should slow the acquisition pipeline and fix its current

properties. (Pl. 123:13-18; Hamiel Dec., ¶¶7,13). She acknowledged in testimony that she and

Bukala often had “spirited conversations” in which they both raised their voices. (Pl. 117:25-

118:5).

          Plaintiff also was extremely critical of Bukala, her boss, and openly disparaged him to her

direct reports, including Chris Hamiel and Ron Charette, as well as to Board Member Kevin

McAllister. (Pl. 158:12-20; 327:9-330:6, Hamiel Dec., ¶¶5-7). She criticized Bukala’s leadership

as well as his industry experience, and questioned whether he was qualified to lead FPG. (Pl.

144:1-3; Hamiel Dec., ¶5). In Plaintiff’s own words, “What Bukala doesn’t have and where he’s




                                                   7
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 8 of 28 PageID 985




a fish out of water is he’s never run, been in charge of, or successfully implemented a sales strategy

at Foundation Partners or any other funeral company.” (Pl. 143:4-9). She said Bukala was

“incredibly jealous of [her] long and tenured relationships in the industry” and “willingly and

knowingly sought [her] out to discredit those [relationships]” by wanting to be included in her

conversations with her industry contacts and copied on communications, and asking her what she

had spoken to her contacts about. (Pl. 69:20-24; 70:21-71:5). She also said Bukala was jealous

of her cordial relationship with Board Member Kevin McAllister, whom she claimed sought her

industry advice on an almost weekly basis. (Pl. 236:4-19; Dkt. 1, ¶¶30-31). Plaintiff believed that

she was better equipped than Bukala to determine the direction of FPG and that her industry

knowledge and experience trumped Bukala’s role and authority as CEO. (Dkt. 1, ¶¶11-12, 20;

Hamiel Dec., ¶¶13, 17).

       C.      Bukala Acknowledges Mistake, Decides to Terminate Plaintiff’s Employment.

       By mid-December 2017, Bukala was exhausted by the constant distractions created by

Plaintiff’s disruptive and unprofessional behavior, as well as her failure to follow through on

deliverables. (Bukala Dec., ¶17). Judge, too, was exhausted by Plaintiff’s behavior, which she

found to be disruptive, crass, unprofessional, and lacking in social executive norms and protocols.

(Judge 100:21-24; Judge Dec., ¶11). Judge previously had spoken with Plaintiff about her

propensity to view every criticism as a personal attack and tried to coach Plaintiff to modify her

attitude and behavior, but to no avail. (Judge 101:5-11).

       On December 12, 2017, Bukala and Judge met, as they did on a regular basis, to discuss,

among other things, the succession plan for Bukala’s position. (Bukala Dec., ¶18; Judge Dec.,

¶11). When Judge asked Bukala directly if he genuinely believed that Plaintiff could be his

successor, Bukala responded, “no,” conceding that his decision to hire Plaintiff was a mistake, and

stating that he had decided to terminate Plaintiff’s employment. (Judge 89:7-21; Bukala 288:19-


                                                  8
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 9 of 28 PageID 986




23; Bukala Dec., ¶18). Bukala explained that he had brought Plaintiff on as COO with the hope

that she would make his job easier and that he could manage any behavior issues, but she was

making his job more difficult with her disruptive behavior and her failure to provide a considered

assessment regarding operations matters, including the audit of the retorts she claimed required

replacement. (Bukala 282:3-283:2). Although it was important for Bukala to be aware of

equipment and other operations concerns, it ultimately was Plaintiff’s responsibility as COO to

address them. (Bukala 281:6-10; Pl. Ex. 8). Bukala expected Plaintiff to be grounded in her facts

and thoughtful in her recommendations and requests; she was not. (Bukala 286:11-14).

       Bukala told Judge that he planned to wait until after the holidays to inform Plaintiff of his

decision, which would give him time to assess her projects, develop a plan for covering her duties,

and inform McAllister of his decision to remove Plaintiff. (Bukala Dec., ¶19; Judge Dec., ¶11).

Bukala also considered whether he would hire a new COO from the runner-up candidates from the

previous search, begin a new search, or transition Plaintiff’s duties among existing FPG

employees. (Bukala Dec., ¶20; Judge Dec., ¶11). After reviewing the previous candidates without

identifying a clear choice, Bukala decided to transition Plaintiff’s duties to existing FPG

employees for the time being in lieu of beginning another expensive, time-consuming, and high-

profile search for a new COO. (Bukala Dec., ¶20).

       After meeting with Judge, Bukala contacted McAllister to schedule a time after the

holidays to meet in person to discuss planned personnel changes. (Bukala Dec., ¶21; McAllister

Dec., ¶5). They met in person in New York City on January 10, 2018, and Bukala informed

McAllister of the constant conflicts and behavioral issues involving Plaintiff and his decision to

terminate her employment. (Bukala Dec., ¶22; McAllister Dec., ¶5). McAllister expressed his

full support for the decision. (Bukala Dec., ¶22; McAllister Dec., ¶5).




                                                 9
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 10 of 28 PageID 987




         D.      Plaintiff Sends “Urgent” Email Complaining about Mausoleum and Cemetery
                 Issues Already Being Addressed and Approved for Capital Expenditures.

         Among her failures to observe due diligence, on January 11, 2018, the day after Bukala’s

 meeting with McAllister and nearly a month after Bukala made the decision to terminate, Plaintiff

 sent an email to Bukala and CFO Richard Benton attaching photographs from her recent visit to

 an FPG mausoleum and cemetery in South Carolina. (Pl. Ex. 22). She asserted that the property

 was neglected and an example of why FPG was “failing” and needed to retreat from its acquisition

 strategy.4 Id. The photographs primarily show cosmetic issues, including holes in the ground

 marked by cones, fencing, or plywood coverings, and marks on the ceiling. (Id. at

 PLAINTIFF000025, 000036-38, 000041, 000043, 000047). At the time of Plaintiff’s visit and the

 January 11 email, however, FPG already had a plan in place to repair the mausoleum roof and the

 surrounding area that was affected by water runoff and had approved capital expenditures for the

 repairs. (Bukala 153:9-19; 189:18-23). FPG had cordoned off certain areas affected by ground

 erosion to prevent tripping hazards. (Bukala 155:12-23). Bukala told Plaintiff that there were

 multiple repair projects underway at that property, the first of which involved repairing the

 mausoleum roof and fixing the drainage issues. (Bukala 192:6-17).

         E.      Plaintiff Disrupts FPG’s Senior Leadership Offsite Meeting.

         On January 18, 2018, FPG convened an offsite meeting for senior leaders and Area Vice

 Presidents to review important initiatives and operations. (Bukala 267:2-8; Judge 73:14-15).



 4
  The email states: “I would like to discuss these photos at length. Not only is the neglect of this park
 saddening, it is disgraceful and a poor representation of our Company. Quite frankly, I am surprised we
 haven’t been sued. The burden that this has placed on our employees is very disheartening, but more so,
 as a long time cemeterian [sic] I am sick inside at [sic] we are serving up to paying families as acceptable.
 It is no wonder to me that we are failing. I would like to discuss the following: 1) Emergency CapEx to
 begin repairs 2) We must have cremation inventory[.] For me, I don’t understand how we can keep tossing
 big multiples at new businesses when we are not protecting and taking care of the businesses we have. By
 far, this way [sic] my saddest and most discouraging trip . . . .” (Pl. Ex. 22).


                                                      10
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 11 of 28 PageID 988




 Bukala created an agenda prior to the meeting, along with a deck comprising slides submitted to

 him by various attendees. (Pl. 110:5-6). After circulating the initial agenda to the attendees,

 Bukala updated the agenda to include a brief presentation by Mike Doyle on feedback Doyle had

 received regarding regular operations meetings that began prior to Plaintiff’s joining FPG. (Bukala

 268:23-25; 271:15-19; 272:15-19). Doyle served as the financial partner for the operations group,

 and these meetings involved the finance and accounting departments as well as location leaders

 and AVPs, and focused on problem properties that were not meeting their financial goals and

 objectives. (Bukala 268:7-8; 269:7-11; 273:13-15).

        Plaintiff became infuriated and demanded that Doyle’s presentation be stopped. (Pl. 111:1-

 7; Bukala Dec., ¶23). She was livid that the agenda had been updated without notifying her and

 perceived that Bukala was “undermining her” by asking Doyle to present on an “operations” topic.

 (Pl. 110:5-113:1.) She verbally lashed out at Doyle until Bukala stepped in and told her she was

 out of line. (Bukala 274:12-19; 275:17-21; 276:5-12; Farnstrom 201:3-202:3). Notwithstanding

 Bukala’s intervention, Plaintiff continued to angrily attack Doyle and Bukala and continued

 disrupting other presenters throughout the remainder of the meeting. (Bukala Dec., ¶23).

        After the offsite, Judge gave Plaintiff a ride to the airport. (Judge 73:16-20). Plaintiff was

 still furious, and told Judge that she thought that Bukala had undermined her in the meeting by

 changing the agenda after it had been distributed and allowing Doyle to present on operations

 matters. (Judge 78:13-19; 81:22-24). Plaintiff told Judge that she thought Bukala also had

 undermined Judge by telling her that she was wrong in a meeting the day before when she had a

 different recollection of facts pertaining to an incentive plan issue. (Judge 78:21-79:19). Judge

 told Plaintiff she did not agree and did not believe that Bukala had undermined her. (Judge 79:20-

 25). Judge explained to Plaintiff that, after that meeting, she had shared with Bukala the documents




                                                 11
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 12 of 28 PageID 989




 that supported her position, and Bukala had apologized and acknowledged Judge was right. (Judge

 80:1-15).

        Plaintiff told Judge that she thought Bukala had a problem with strong women. (Judge

 82:25-83:2). When Judge asked Plaintiff to explain why she felt that way, Plaintiff complained

 about the Doyle presentation, and said the leadership meetings were poorly run, that Bukala had

 previously told Judge she was wrong, that Bukala was threatened by her relationship with Kevin

 McAllister, and that Audrey Houck (“Houck”) (VP, Controller) agreed with her opinions about

 Bukala. (Judge 83:21-23, 84:5-85:13).

        Judge interviewed Houck the next day, who denied saying anything about Bukala to

 Plaintiff and said she disagreed with Plaintiff’s views about Bukala. (Judge: 85:17-86:1; 97:4-12).

 Because Judge was present and had firsthand knowledge of what happened at the offsite (and had

 witnessed that it was Plaintiff who behaved inappropriately at the meeting), she concluded that

 Plaintiff’s claims were unsubstantiated. (Judge 83:23-84:4; 87:7-16).

        F.      Plaintiff Speaks to Bukala About Her Outbursts at the Offsite Meeting.

        Plaintiff called Bukala the next day and told him that she felt horrible about what happened

 at the offsite, but that at the time, she felt undermined. (Bukala 278:17-18). Bukala assured

 Plaintiff that his intent had not been to undermine her as COO, and apologized if she had

 misinterpreted his intentions regarding Doyle’s presentation. (Bukala 270:15-16; 278:17-23).

 Bukala later spoke with Judge about his conversation with Plaintiff, as well as Judge’s

 conversation with Plaintiff the day before. (Judge 94:11-17). Judge told Bukala that Plaintiff said

 he had a problem with strong women, which Bukala rejected. (Judge 99:5-15). The same day,

 Plaintiff sent Bukala the following email:

        Just wanted to memorialize our conversation from this morning. If we really are
        striving for a culture of mutual respect and trust, it is important to understand how
        blind-siding your executives undermines that culture. Any time a direction change


                                                 12
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 13 of 28 PageID 990




        needs to occur in operations, as agreed by you this morning, those decisions should
        happen between me and you. The fact that the agenda was changed without my
        knowledge to address operations was wrong. . . . While I do accept your apology, I
        am hopeful that there is coaching and another apology forthcoming.

 (Pl., Ex. 69). Plaintiff then forwarded that email to Judge, with the preface: “Please keep. Making

 progress. I am hopeful, based on my conversation from Bob this morning, that the correction in

 in [sic] place going forward and error was genuine. (Judge Dec., ¶13, Ex. B).

        G.      Bukala Terminates Plaintiff’s Employment.

        Bukala also forwarded Plaintiff’s email to Judge and told her that he was losing his

 patience. (Bukala 279:9-13). Bukala spoke with Judge again that afternoon and told her that

 Plaintiff’s email completely mischaracterized their conversation and that he had explained to

 Plaintiff that agendas get changed and that Doyle was the financial partner for the operations group.

 (Judge 98:1-8). Judge told Bukala that, given Plaintiff’s continuing and significant disruption to

 the organization, he should “expedite the inevitable” and follow through on the termination

 decision that had been made in December. (Judge 100:3-11; Judge Dec., ¶12). Bukala agreed.

 (Bukala 288:16-23; 290:10-18).

        On January 21, 2018, Bukala and Judge called Plaintiff and terminated her employment,

 telling her she was not a good cultural fit for FPG. (Pl. 162:4-13). Plaintiff told Bukala that the

 real reason he was getting rid of her was “because [she] wasn’t a liar like him” and her attorneys

 would be in touch. (Pl. 162:14-18). Following the conversation, Plaintiff was sent a letter

 memorializing her termination in accordance with her employment agreement. (Pl. Ex. 29).

        H.      After Termination, Plaintiff Files OSHA Retaliation Complaint.

        Following termination, Plaintiff filed an OSHA whistleblower retaliation complaint with

 the Department of Labor (“DOL”), alleging, under penalty of perjury, that she had “prepared an

 audit report” on extensive repair issues, which “Bukala refused to let her present” or “escalate to



                                                  13
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 14 of 28 PageID 991




 the board.” (Pl. Dep. 168:6-170:1, Pl. Ex. 31). No audit report was attached to the complaint. (Pl.

 Dep. 171:4-14). When asked for a copy, Plaintiff produced a document on FPG letterhead titled

 “Draft Crematory Audit – FPG” dated “January XX, 2018.” The document’s hidden metadata,

 however, revealed that the “audit report” had been created a month after Plaintiff’s termination.

 (Bukala Dec., ¶24, Ex. 1). When confronted about the fabrication, Plaintiff’s counsel sent a letter

 to the DOL amending the complaint to delete references to the audit report as well as Plaintiff’s

 claim that Bukala had refused to allow her to present the report or escalate it to the Board. 5 (Pl.

 206:9-207:2). Plaintiff invoked the attorney-client privilege when asked about the inconsistencies

 between her original sworn complaint and the unsworn amendment. (Pl. 208:1-215:10).

 II.     LEGAL ARGUMENT

         A.      Plaintiff Cannot Establish Discrimination.

         Plaintiff alleges disparate treatment sex discrimination, inclusive of gender stereotyping,

 in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (“Title VII”)

 [Dkt. 1, ¶1]. Disparate treatment claims brought under Title VII require proof of discriminatory

 intent. Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767-68 (11th Cir. 2005). Accordingly,

 where, as here, a plaintiff fails to present direct evidence of discrimination, the burden shifting

 framework initially articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)

 applies, and Plaintiff must first present a prima facie case of discrimination by a preponderance of

 the evidence. See e.g., Springer v. Convergys Customer Mgmt. Group, Inc., 509 F.3d 1344, 1347

 (11th Cir. 2007). Plaintiff cannot satisfy this burden.




 5
  Plaintiff subsequently admitted at deposition that the only report that had been prepared at the time of her
 separation was the crematory report identifying the retorts owned by the company and their ages. (Pl.
 180:3-19).


                                                      14
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 15 of 28 PageID 992




                 1.      Plaintiff Cannot Establish A Prima Facie Case of Discrimination.

        Plaintiff must first establish a prima facie case of discrimination by termination, by

 showing that (1) she was a member of a protected class; (2) she was subject to an adverse

 employment action; (3) she was qualified to do the job; and (4) she was replaced by a person

 outside the protected class or, in the alternative, can identify similarly situated comparators outside

 the protected class who were treated more favorably. Horn v. United Parcel Service, Inc., 433 Fed.

 Appx. 788, 792 (11th Cir. 2011). For purposes of summary judgment only, Defendant will focus

 on Plaintiff’s inability to satisfy the fourth element of the prima facie case.6

        Plaintiff seeks to establish her prima facie case by alleging that she was replaced by Andrew

 Clark (“Clark”), whom Plaintiff characterizes as a “less qualified male.”7 [Dkt. 1, ¶70]. Clark,

 however, has never held the role or received the compensation of COO with FPG. Rather, in July

 2018, approximately six months after Plaintiff’s termination, Clark was promoted to Chief

 Customer Officer (“CCO”). (Clark 29:9-19). After terminating Plaintiff, Bukala separated the

 duties of the COO position into an operational Chief Customer Officer and an operational finance

 role. (Clark 30:4-8). Plaintiff’s responsibilities as COO were much broader than those Clark

 currently has, and Clark’s annual salary is approximately $75,000 less than Plaintiff’s salary.

 (Bukala 177:6-24; Bukala Dec., ¶25). Clark is responsible for field operations of FPG’s funeral

 homes, crematories, and cemeteries, and oversees cemetery sales and organizational development.

 (Clark 32:22-33:12). However, he does not have the significant duties of preneed sales that

 Plaintiff had. (Bukala 52:23-55:20). Accordingly, Clark’s position is not the same position held



 6
   Although not primarily relied upon for summary judgment purposes, FPG easily could rely upon the fact
 that a person in a COO position who disparages the company and openly criticizes its CEO, all within three
 months of hire, is fundamentally unqualified for her job.
 7
  Far from being “lesser qualified,” Clark is an industry veteran who has been appointed to the Board of
 Funeral, Cemetery, and Consumer Services for the State of Florida since 2011. (Clark 19:6-20:8).


                                                    15
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 16 of 28 PageID 993




 by Plaintiff, and he did not replace her. Indeed, the six-month time lapse between Plaintiff’s

 termination and Clark’s promotion to CCO is further evidence that Clark did not replace Plaintiff.

 See Vertrees v. American Vulkan Corp., 2012 WL 95306 at *5 (M.D. Fla. 2012) (“Plaintiff was

 not immediately replaced by Hildebrand, and as such, the Court is not persuaded that Plaintiff has

 shown that he met the fourth element – that he was replaced by a younger employee.”); see also

 Rose v. Wells Fargo, 902 F. 2d 1417, 1422 (9th Cir. 1990) (noting that the fact that the plaintiff’s

 responsibilities were not assumed by a younger co-worker until six or seven months after

 plaintiff’s discharge ‘substantially weaken[s]’ his claim.”)

        Nor can Plaintiff establish that she otherwise was treated differently than any male

 employee. Plaintiff’s evidence must establish that the alleged comparators were “‘involved in or

 accused of the same or similar conduct and [were] disciplined in different ways.’” Burke-Fowler

 v. Orange County, 447 F.3d 1319, 1323 (11th Cir. 2006) (quoting Maniccia v. Brown, 171 F.3d

 1364, 1368 (11th Cir. 1999)). By Plaintiff’s own testimony, she had little respect for Bukala as an

 executive or FPG as a company. She has not identified any male executive of FPG who was rude,

 disruptive, confrontational, unprofessional, and insubordinate but was not separated from

 employment. Rather, Plaintiff alleges (as part of her relentless crusade to disparage Bukala’s

 reputation) that Bukala surrounded himself with “yes men” who would not challenge his decisions.

 (Pl. 128:8-16). Indeed, not only did Plaintiff manifest no contrition or remorse for her three-plus

 months of poor behavior, she was proudly defiant at her depositions regarding her belligerence

 toward Bukala.

                2.      FPG Has Articulated a Legitimate, Nondiscriminatory Reason for
                        Terminating Plaintiff.

        Even if Plaintiff could establish a prima facie case of sex discrimination, the burden would

 shift to Defendant to articulate a legitimate, nondiscriminatory reason for its actions. This burden



                                                 16
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 17 of 28 PageID 994




 is merely one of “production, not persuasion,” and it “involve[s] no credibility assessment.”

 Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000) (quoting St. Mary’s Honor

 Ctr. v. Hicks, 509 U.S. 502, 509 (1993)). If Defendant sustains this “exceedingly light” burden of

 production, Batey v. Stone, 24 F.3d 1330, 1334 (11th Cir. 1994), the burden returns to Plaintiff to

 prove by a preponderance of the evidence that “the legitimate reasons offered by [Defendant] were

 not its true reasons, but were a pretext for discrimination.” Texas Dep’t of Cmty. Affairs v. Burdine,

 450 U.S. 248, 253 (1981). For all of the reasons discussed at pp. 1-14, Plaintiff’s abrasive

 management style resulting in repeated clashes with colleagues and Bukala was a legitimate non-

 discriminatory reason for her termination.

                3.      Plaintiff Cannot Establish Pretext.

        To prove pretext, Plaintiff “must provide sufficient evidence to permit a reasonable fact

 finder to conclude that the proffered reasons were not actually the motivation for [the challenged

 action] by (1) showing that the legitimate nondiscriminatory reasons should not be believed; or (2)

 showing that, in light of all of the evidence, discriminatory reasons more likely motivated the

 decision than the proffered reasons.” Standard, 161 F.3d at 1332. Plaintiff must come forward

 with enough evidence to establish that Defendant’s reasons were so “unworthy of credence” that

 a reasonable factfinder could infer that Defendant actually concealed its true discriminatory

 motive. See Reeves, 530 U.S. at 147-48. Conclusory allegations of discrimination, without more,

 are insufficient to establish pretext. See Coutu v. Martin Cnty. Bd. of Comm’rs, 47 F.3d 1068,

 1073 (11th Cir. 1995). As explained below, Plaintiff cannot satisfy this burden.

        Defendant has set forth compelling, legitimate, nondiscriminatory reasons for terminating

 Plaintiff – a clash with FPG’s corporate culture in a position slated to assume the position of FPG’s

 CEO. Plaintiff’s own testimony denigrates nearly every aspect of FPG and its leadership team,




                                                  17
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 18 of 28 PageID 995




 making this conflict indisputable. Furthermore, Plaintiff cannot possibly establish pretext, as her

 “evidence” is her own mere speculation that Bukala did not like “strong women” in general, or her

 specifically, which is contradicted by the undisputed fact that her assertiveness was abundantly

 clear during the interview process and Bukala nonetheless decided to hire her instead of male

 candidates, against the counsel of his colleagues. Plaintiff has not alleged any comments about

 her gender made by Bukala or anyone else at FPG. Her only “evidence” that is even remotely

 linked to her gender is an allegation that she was not invited to play golf with Bukala, Doyle, and

 members of the Board of Directors in her first month with FPG. (Pl. 130:8-24; Dkt. 1, ¶29).

 Bukala, however, has only played golf with certain Board members on two occasions during his

 eight-year tenure with FPG. (Bukala Dec., ¶12). Plaintiff alleges that when she asked Bukala

 about the outing, he told her that she should consider joining a book club like his wife. (Id.; see

 Hamiel Dec., ¶11). Although Bukala denies stating this, the alleged isolated comment is nothing

 more than a stray remark and insufficient to establish pretext.8 See Price Waterhouse v. Hopkins,

 490 U.S. 228, 277 (1989) (O’Connor, J., concurring).

         While Plaintiff may argue that certain actions by FPG were unfair, her subjective belief

 that she should not have been terminated is insufficient to raise a genuine issue of fact as to pretext.

 See Chapman v. AI Transport, 229 F.3d 1012, 1030 (11th Cir. 2000) (“No matter how medieval a

 firm’s practices, no matter how high-handed its decisional process, no matter how mistaken the

 firm's managers, [Title VII] does not interfere. Rather, our inquiry is limited to whether the

 employer gave an honest explanation of its behavior.”) As long as the employer’s reason is not



 8
   Tellingly, Bukala made both the decision to hire Plaintiff and then also to terminate her, within three
 months of each other. See Aldabblan v. Festive Pizza, Ltd., 380 F. Supp. 2d 1345, n. 7 (S.D. Fla. 2005)
 (“[W]hile the Court will not apply a presumption of non-discrimination based on the fact that Mr. Spencer
 both hired and fired Plaintiff within a 7 month period, this fact does strongly suggest that the reason for
 Plaintiff’s discharge was his performance, and not his age.”)


                                                     18
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 19 of 28 PageID 996




 discriminatory or retaliatory, the “employer may fire an employee for a good reason, a bad reason,

 a reason based on erroneous facts, or for no reason at all[.]”9 Nix v. WLCY Radio/Rahall

 Communications, 738 F.2d 1181, 1187 (11th Cir. 1984). Plaintiff’s own self-serving conjecture is

 not adequate proof of pretext, nor is her hearsay claim that Julie Judge purportedly told her that

 “Bob hates women.” (Pl. 218:5-7).

        By mid-December 2017, Bukala possessed substantial, concrete evidence that Plaintiff was

 not a good fit for FPG and could not serve as his successor, and that her termination was justified.

 Clark v. Coats & Clark, Inc., 990 F.2d 1217, 1228 (11th Cir. 1993) (“An employer’s good faith

 belief that an employee’s performance is unsatisfactory constitutes a legitimate nondiscriminatory

 reason for termination.”)

        B.      Plaintiff Cannot Establish Retaliation.

        To establish a prima facie case of retaliation under Title VII, Plaintiff must show that (1)

 she engaged in statutorily protected activity, (2) she suffered a materially adverse action, and (3)

 that there was some causal relation between the two events. See Goldsmith v. Bagby Elevator Co.,

 Inc., 513 F.3d 1261, 1277 (11th Cir. 2008). Plaintiff appears to allege three possible protected

 activities: (1) her objection to Mike Doyle’s presentation at the January 2018 leadership meeting

 (Dkt. 1, ¶56); (2) her conversation with Judge after the meeting on the way to the airport; and (3)

 her conversations and email with Bukala (forwarded to Judge) on January 19, 2018 (Dkt. 1, ¶67).

 However, the only activity in which Plaintiff even alluded to gender discrimination was her

 conversation with Judge. She claims that her termination was in retaliation for her complaints

 and/or because she was a “strong” woman. Plaintiff’s retaliation claim fails under the first and



 9
  And, of course, FPG’s practices were not medieval, its decisional process was not high-handed, and its
 managers were not mistaken.


                                                   19
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 20 of 28 PageID 997




 third elements of her prima facie case.

                1.      Plaintiff Did Not Engage in Protected Activity.

        In order to establish statutorily protected activity under Title VII, Plaintiff must establish

 that she had a good faith, reasonable belief that FPG was engaged in unlawful employment

 practices. See e.g. Harper v. Blockbuster Entertainment Corp., 139 F. 3d 1385, 1388 (11th Cir.

 1998). Under this standard, Plaintiff must show (1) that she subjectively believed that she was

 being discriminated against; and (2) that her belief was objectively reasonable in light of the facts

 and record under existing substantive law. Adams v. Cobb Cty. Sch. Dist., 242 F. App’x 616, 621

 (11th Cir. 2007). For purposes of summary judgment only, Defendant will not dispute that

 Plaintiff subjectively believed that she had been discriminated against. However, Plaintiff cannot

 establish that such belief was objectively reasonable.

        All three of Plaintiff’s purported complaints involved the same conduct: Bukala’s decision

 to ask Doyle to present at the leadership offsite regarding meetings that he held in his capacity as

 the financial partner for the operations group during the previous quarter. Under even the most

 lenient interpretations of Title VII, this would not constitute protected activity. Notwithstanding

 Plaintiff’s gross overreaction to Bukala’s changing the meeting agenda, this is a far cry from a

 materially adverse employment action. Title VII is neither a “general civility code,” nor does it

 make the “ordinary tribulations of the workplace” actionable. Davis v. Town of Lake Park, Fla.,

 245 F.3d 1232, 1239 (11th Cir. 2001) (quoting Gupta v. Florida Bd. of Regents, 212 F.3d 571, 587

 (11th Cir. 2000). Rather, to qualify as an adverse employment action under Title VII’s anti-

 discrimination clauses, “an employee must show a serious and material change in the terms,

 conditions, or privileges of employment.”       Id.   “[T]he employee’s subjective view of the

 significance and adversity of the employer’s action is not controlling; the employment action must




                                                  20
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 21 of 28 PageID 998




 be materially adverse as viewed by a reasonable person in the circumstances.” Id. See Davis, 245

 at 1242 (“Employer criticism, like employer praise, is an ordinary and appropriate feature of the

 workplace.”) Thus, the complaint about Bukala’s changing the agenda could not have been

 protected activity under Section 704(a) because the subject matter of the complaint was trivial.

                2.      Plaintiff Cannot Establish A Causal Connection Between Her Alleged
                        Protected Activity And Her Termination.

        Apart from whether Plaintiff’s complaints in January 2018 constituted protected activity

 under Section 704(a), she still cannot establish a causal connection between such complaints and

 her termination. Notwithstanding the conflicting allegations in her Complaint, the decision to

 terminate Plaintiff’s employment was made on December 12, 2017, more than a month before

 Plaintiff’s “complaints.” It is undisputed that Judge and Bukala met on that date and determined

 that Plaintiff would have to be terminated. On January 10, 2018, Bukala met with McAllister and

 told him of his decision to terminate Plaintiff. This decision was merely implemented on

 January 21, 2018 as the direct result of Plaintiff’s inappropriate conduct at the January 18, 2018

 offsite. Because the decision had been made before Plaintiff’s complaints, she cannot establish a

 causal connection between her complaints and the termination decision. See Cotton v. Cracker

 Barrel Old Country Store, Inc., 434 F.3d 1227, 1233 (11th Cir. 2006) (“Employers need not

 suspend previously planned transfers upon discovering that a Title VII suit has been filed, and their

 proceeding along lines previously contemplated, though not yet definitively determined, is no

 evidence whatever of causality.”) (quoting Clark County School District v. Breeden, 532 U.S. 268,

 272 (2001)); Shannon v. Nat’l Railroad Passenger Corp., 774 Fed. Appx. 529, 543 (“[W]here an

 employer decided to take a materially adverse action before the employee engaged in a protected

 expression, the two cannot be causally connected.”) (citing Cotton, 434 F.3d 1227).

        The fact that Bukala and Judge did not set a date certain for Plaintiff’s termination when



                                                  21
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 22 of 28 PageID 999




 they spoke in mid-December is of no consequence, because Plaintiff engaged in precisely the same

 conduct at the January 18, 2018 offsite that led to the decision to terminate her in December, and

 in no way was it protected activity under 704(a).

                3.      The Legitimate, Non-Retaliatory Reasons for Plaintiff’s Termination
                        Are Not Pretextual.

        As addressed in Section II.A.2 and A.3 above, FPG had legitimate, non-retaliatory reasons

 for Plaintiff’s termination, and those reasons were not pretextual.

        C.      Plaintiff Cannot Establish a Claim for Whistleblower Retaliation.

        The Florida Private Whistleblower Act (“FWA”) states “An employer may not take any

 retaliatory personnel action against an employee because the employee has: . . . (3) Objected to, or

 refused to participate in, any activity, policy, or practice of the employer which is in violation of a

 law, rule, or regulation.” Fla. Stat. 448.102(3). The FWA is analyzed using the same burden-

 shifting protocol under which Title VII retaliation claims are analyzed. See Rutledge v. SunTrust

 Bank, 262 Fed. Appx. 956, 957-58 (11th Cir. 2008).

                1.      Plaintiff Cannot Establish a Prima Facie Case.

        To establish a prima facie case under the FWA, Plaintiff must show that: (1) she engaged

 in a statutorily protected activity by objecting to or refusing to participate in any activity, policy

 or practice of FPG that was in actual violation of an adopted law, rule or regulation; (2) she has

 suffered an adverse employment action; and (3) the adverse employment action was causally

 linked to the statutorily protected activity. See Bell v. Ga.-Pac. Corp., 390 F. Supp. 2d 1182, 1187-

 88 (M.D. Fla. 2005). As with her Title VII retaliation claim, Plaintiff cannot establish the first or

 third prongs of this prima facie case.

                        a.      Plaintiff Did Not Engage in Protected Activity.

        Plaintiff’s purported FWA claims have been marked by hyperbole and lack of specificity.



                                                   22
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 23 of 28 PageID 1000




 Her Complaint alleges “numerous safety violations and non-compliance issues at FPG facilities”

 (Dkt. 1, ¶32) and “continuous” objections and advocacy for capital expenditures (Id., at ¶33), and

 pleads thirteen paragraphs of “issues” she allegedly observed as part of her review of FPG’s

 operations. (Id., at ¶¶36-46, 50-51). However, she has identified only two “complaints” with some

 level of specificity: (1) her January 11, 2018 email regarding her visit to the mausoleum and

 cemetery in South Carolina, and (2) her discussions regarding the condition of FPG’s crematories.

 Neither of these complaints constitutes protected activity under the FWA, as Plaintiff cannot

 identify any law, rule, or regulation that was actually violated by FPG. The Middle District of

 Florida has consistently held that the FWA’s requirement that an employee identify an actual

 violation of a law, rule or regulation is “unequivocal.” Graddy v. Wal-Mart Stores East, LP, 237

 F. Supp. 1223, 1227 (M.D. Fla. 2017) (citing Kearns v. Farmer Acquisition Co., 157 So. 3d 458,

 462 (Fla. 2d DCA 2015). Despite Plaintiff’s apparent strategic decision to throw everything at the

 wall to see what sticks, she has not identified any actual legal violations. When asked at her

 deposition to identify the specific laws, rules, or regulations she claimed were violated, she

 identified only “slip and fall,” employees working all night in a “hazardous” environment, “heat

 exhaustion,” and “PPE.” (Pl. 344:10-345:12). However, only “slip and fall” was potentially

 included in the complaints Plaintiff has actually specifically identified, and the locations in the

 photographs that Plaintiff provided to Bukala on January 11 clearly show cones, orange fencing,

 and boards marking off the holes on the property. Nor has Plaintiff proffered any proof that the

 issues on the property in question were ratified or ignored by FPG or Bukala. Indeed, Bukala

 testified that there already were plans in place to address the issues created by the roof leaking at

 the mausoleum property, about which he told Plaintiff and subsequently scheduled a meeting

 between Plaintiff and Benton to discuss.        (Bukala 189:18-23; 192:6-193:11; Pl. 186:5-9).




                                                  23
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 24 of 28 PageID 1001




 Similarly, when Plaintiff voiced concerns regarding the condition of the crematory equipment,

 Bukala asked her for supporting information, in the form of an audit reflecting the ages, conditions,

 and fuel efficiencies of the retorts, and her recommendations for repair or replacement, with

 specific costs. Despite requesting this information in October, and despite the fact that Andrew

 Clark had already commenced this project even before Plaintiff was hired, she never completed

 the project. (Clark 117:9-23).

        Finally, uncontroverted FPG records demonstrate that the company spent millions on

 capital expenditure repairs, before, during, and after Plaintiff’s employment, which evidences

 FPG’s investment in the safety and maintenance of its properties. (Pl. Ex. 61-66; Hamiel Dec.,

 ¶14). Requests for capital expenditures of the kind Plaintiff alleges that she was “pushing for” are

 submitted through formal requests. (Bukala 193:6-194:18). Few, if any, of the requests between

 October 15, 2017 and January 20, 2018 bear Plaintiff’s name, although virtually all of the

 requestors reported to her. Plaintiff cannot point to a single request that she made that was rejected

 outright by Bukala or anyone else at FPG. Indeed, the testimony established that FPG routinely

 approved capital expenditures and that requests relating to safety or emergency issues received the

 highest priority. (Clark 190:22-191:6).

                        b.        Plaintiff Cannot Establish Causation.

        Even if anything Plaintiff said might tenuously be considered protected activity, the record

 is devoid of any evidence that such statements had any bearing on the decision to terminate her

 employment, which was made December 12, 2017, or the action of implementing that decision on

 January 21, 2018.




                                                  24
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 25 of 28 PageID 1002




                2.     The Manager’s Rule Bars Plaintiff’s FWA Claims Because She Raised
                       the Purported Safety and Compliance Issues In the Normal Course of
                       Her Duties as FPG’s COO.

        The record is undisputed that Plaintiff was performing duties as COO when she raised the

 purported safety and compliance issues and, therefore, under the “manager rule,” she did not

 engage in protected activity. See Brush v. Sears Holdings Corp., 466 F. App’x 781 787 (11th Cir.

 2012) (affirming dismissal because management employee did not engage in protected activity

 when her report occurred in the course of her normal job performance). As there are no facts

 showing that Plaintiff “cross[ed] the line from being an employee ‘performing her job . . . to an

 employee lodging a personal complaint,’” she did not engage in protected activity. Id. (internal

 citations omitted).

        The courts have granted summary judgment on whistleblower retaliation claims in favor

 of employers where the alleged protected activity occurred while the employee was simply

 performing her everyday expected job duties. Thus, in Brush, the Eleventh Circuit affirmed the

 district court’s grant of summary judgment on the plaintiff’s Title VII claim, holding that the

 plaintiff had not engaged in statutorily protected activity because of the manager rule. Brush, 466

 F. App’x at 787, 789. The plaintiff had worked in loss prevention for the employer and was

 charged with minimizing risk and protecting assets, including its employees. Id. at 783. After the

 plaintiff was discharged, she claimed the company retaliated against her after she completed a

 sexual harassment investigation and discovered the company had failed to address several sexual

 assaults that had occurred in the workplace. See id. at 784, 788. The court found in favor of the

 company, reasoning as follows:

                Considering the facts adduced by the parties in light of the “manager
                rule,” there can be no dispute that Brush acted solely as a manager
                here. In her capacity as an investigator of Mrs. Doe’s sexual
                harassment claim, Brush informed Sears of Mrs. Doe’s allegations,
                investigated those allegations, and reported the results of her


                                                 25
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 26 of 28 PageID 1003




                investigation to Sears. Brush’s job responsibilities involved exactly
                the types of actions that Brush took on Mrs. Doe’s behalf. There is
                simply no evidence in the record that Brush was asserting any rights
                under Title VII or that she took any action adverse to the company
                during the investigation.

 Id. at 787; see also Wolf v. Pac. Nat’l Bank, No. 09-21531, 2010 WL 5888778, at *10 (S.D. Fla.

 Dec. 28, 2010) (report and recommendation) (“It is well-established in federal whistleblower cases

 that a plaintiff does not engage in protected activity by disclosing violations of law as part of his

 job responsibilities.”), adopted, 2011 WL 772853 (S.D. Fla. Feb. 28, 2011); Goodwin v. Dyncorp

 Int’l, LLC, 2015 WL 12672085, (N.D. Fla. 2015) (Judge Vinson, holding that summary judgment

 in defendant’s favor on plaintiff’s FWA claims was “clearly appropriate” under the manager rule).

 Given the broad scope and high level of Plaintiff’s duties as COO, the items of which she allegedly

 complained were clearly within the scope of her regular role at FPG. The application of the

 manager rule is further underscored by the fact that when Plaintiff did step outside her role and

 complain to OSHA, the complaint was devoid of any of these specific allegations and focused only

 on her termination.

                3.      FPG had a Legitimate, Non-Retaliatory Reason for Terminating
                        Plaintiff’s Employment, which was Unrelated to Any Conduct
                        Allegedly Protected under the FWA.

        Even if Plaintiff could establish a prima facie case for retaliation, the FWA is clear: “An

 employee may not recover in any action brought pursuant to this subsection [of the FWA] if …

 the retaliatory personnel action was predicated upon a ground other than the employee’s exercise

 of a right protected by this act.” Fla. Stat. 448.103(1)(c). In rebutting Plaintiff’s prima facie case,

 FPG need only produce credible evidence supporting its legitimate reasons. The employer does

 not bear the burden of persuasion. That burden remains with Plaintiff and is carried only with

 evidence that the Plaintiff’s engagement in protected activity was a significant factor in the

 employer’s decision. Bigge v. Albertsons, Inc., 894 F.2d 1497, 1501-02 (11th Cir. 1990) (emphasis


                                                   26
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 27 of 28 PageID 1004




 added). As previously discussed, FPG had a legitimate, non-retaliatory reason for Plaintiff’s

 termination. FPG has therefore met its intermediary burden; and any presumption of retaliation

 by the prima facie case “simply drops out of the picture;” and the burden of proof shifts back to

 Plaintiff.

                4.      Plaintiff Cannot Establish Pretext for Retaliation.

         Plaintiff must come forward with “significant probative evidence of pretext, not mere

 conclusory allegations. Further, the focus is on the employer’s beliefs rather than the employee’s

 own perceptions.” Lockett v. Choice Hotels Int’l, Inc., 315 Fed. Appx. 862, 868-69 (11th Cir.

 2009). Plaintiff cannot meet this burden, as she cannot point to any evidence of pretext in FPG’s

 decision. As discussed above, Plaintiff cannot point to any employee of FPG who was treated

 differently. Plaintiff implies that certain changes implemented by FPG after her termination, such

 as a more centralized OSHA training program or the implementation of centralized annual

 maintenance, could suggest pretext. However, to the contrary, such actions simply underscore the

 fact that FPG takes safety very seriously and that any “complaints” found to be made by Plaintiff

 played no role in the decision to terminate her employment.

 III.    CONCLUSION

         For the reasons set forth above, FPG is entitled to summary judgment dismissing Plaintiff’s

 claims as a matter of law.




                               [Signature Lines On Following Page]




                                                 27
Case 6:18-cv-01996-ACC-DCI Document 71 Filed 07/31/20 Page 28 of 28 PageID 1005




 Dated: July 31, 2020.
                                                  Respectfully submitted,

                                                  /s/ Peter W. Zinober
 SUNDRIA R. RIDGLEY                               PETER W. ZINOBER
 Florida Bar No. 1007715                          Florida Bar No.: 121750
 Sundria.Ridgley@foundationpartners.com           peter.zinober@ogletree.com
 Senior Vice President & General Counsel          GRETCHEN M. LEHMAN
 Foundation Partners Group, LLC                   Florida Bar No.: 46365
 4901 Vineland Road, Suite 300                    gretchen.lehman@ogletree.com
 Orlando, Florida 32811                           OGLETREE, DEAKINS, NASH,
 Telephone: 407.735.9003                            SMOAK & STEWART, P.C.
 Facsimile: 407.884.7400                          100 North Tampa Street, Suite 3600
 OF COUNSEL                                       Tampa, FL 33602
                                                  Telephone: 813.289.1247
                                                  Facsimile: 813.289.6530

                                                  ATTORNEYS FOR DEFENDANT
                                                  FOUNDATION PARTNERS GROUP, LLC


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

 electronic filing via CM/ECF Electronic Notification on this 31st day of July, 2020 on all counsel

 or parties of record who have appeared in this case.

        I FURTHER CERTIFY that to the best of my knowledge there are not any non-CM/ECF

 participants who have appeared in this case that require notification of this response via First Class

 U.S. Mail.

                                                   /s/ Peter W. Zinober
                                                   Attorney

                                                                                             43724276.1




                                                  28
